Case 5:20-cv-01010-DOC-DFM Document 11 Filed 12/02/20 Page1of1i Page ID #:219

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SHIKEB SADDOZAI,
Plaintiff,
V.
P. BIRDSONG et al.,

Defendants.

 

 

EASTERN DIVISION

Case No. ED CV 20-01010-DOC (DFM)

JUDGMENT

Pursuant to the Court’s Order Dismissing Action for Failure to

Prosecute, IT IS ADJUDGED that this action is dismissed without prejudice.

Date: December 2, 2020

Kit 0 Cut

DAVID O. CARTER
United States District Judge

 
